Citation Nr: 0739669	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for cold injury 
residuals, right lower extremity, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for cold injury 
residuals, left lower extremity, currently evaluated as 30 
percent disabling.

3.  Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy, right lower extremity.

4.  Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Jackson, 
Mississippi.  The rating decision granted an increased rating 
from 20 percent to 30 percent for the cold injury residuals 
of each lower extremity, effective December 2005.  It also 
granted service connection for peripheral neuropathy of each 
lower extremity due to the cold injury residuals and assigned 
an initial rating of 20 percent for each lower extremity, 
also effective December 2005.

The veteran appeared at a Travel Board hearing in August 2007 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  At the hearing, the veteran requested, and was 
granted, leave to submit additional medical evidence related 
to his claim, and he waived initial RO review and 
consideration of the evidence.  Thus, the Board may consider 
the evidence without the necessity for a remand.  See 
38 C.F.R. § 1304 (2007).

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).



FINDINGS OF FACT

1.  The veteran's cold injury residuals are rated at the 
maximum scheduler rate for each lower extremity.  The 
residuals of neither lower extremity manifests with a marked 
impact on the veteran's employment.

2.  The peripheral neuropathy of the right lower extremity 
does not manifest with moderately severe incomplete paralysis 
of the sciatic nerve.

3.  The peripheral neuropathy of the left lower extremity 
does not manifest with moderately severe incomplete paralysis 
of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating in excess of 30 
percent for cold injury residuals of the right lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7122 (2007).

2.  The requirements are not met for a rating in excess of 30 
percent for cold injury residuals of the left lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, DC 
7122 (2007).

3.  The requirements are not met for an initial rating higher 
than 20 percent for peripheral neuropathy of the right lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2007).

4.  The requirements are not met for an initial rating higher 
than 20 percent for peripheral neuropathy of the left lower 
extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2006 prior to the initial favorable decision of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the veteran in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations, informed the veteran of the need 
to submit all pertinent evidence in his possession.  
Following the veteran's appeal of his ratings and the initial 
ratings, in a May 2006 letter, the RO provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided the he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Cold Injury Residuals

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Cold injury residuals are rated under DC 7122, which provides 
for the maximum, 30 percent, rating when the symptoms include 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.

Note (2) states that each affected part is to be evaluated 
separately and the ratings combined in accordance with 38 
C.F.R. § 4.25 and § 4.26.

38 C.F.R. § 4.104, Diagnostic Code 7122 (2007).

In light of the fact that the February 2006 rating decision 
increased the rating of the veteran's cold injury residuals 
to the maximum scheduler rating, the decision also determined 
that there was no basis for submission of the veteran's case 
for extra-schedular consideration.  The veteran disputed that 
in his written submissions submitted with his substantive 
appeal and at the hearing.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, as is the case here, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  
Bagwell v. Brown, 9 Vet. App. at 339.

The veteran has not required hospitalization for treatment of 
his cold injury residuals, let alone frequent 
hospitalization, and he is retired.  Transcript, p. 19.  
Thus, the Board finds no basis on which to disagree with the 
rating decision determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 95.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 30 percent schedular 
rating for each lower extremity has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected cold injury residuals condition.  See 38 
C.F.R. § 4.1.    In the absence of such factors, the Board 
affirms the RO's determination that the criteria for 
submission for consideration of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

Finally, the veteran's contention that he should receive 
separate evaluations for the residuals attributable to his 
cold injuries, but this is not supported by the evidence.  
The veteran already receives separate evaluations for 
peripheral neuropathy attributable to his cold injuries.  The 
evidence does not demonstrate the presence of other 
disabilities such as Raynaud's phenomenon, muscle atrophy, or 
skin problems such as ulcerations.  There is no diagnosis of 
a vascular problem and peripheral pulses were normal on the 
February 2006 examination.  The remaining symptoms were 
considered in the assignment of the 30 percent evaluation for 
cold injury residuals for each lower extremity.  There is no 
basis for assignment of additional separate evaluations.  
38 C.F.R. § 4.71a, Code 7122, Note (1).  



Peripheral Neuropathy Rating

Governing Law and Regulation

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco, 7 Vet. App. at 57-58; 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's bilateral peripheral neuropathy of the lower 
extremities.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

As noted earlier in this decision, service connection was 
granted for bilateral peripheral neuropathy of the lower 
extremities as a separate component of the veteran's cold 
injury residuals.  See DC 7122.  In light of the medical 
evidence of the area of the lower extremities impacted by the 
veteran's symptoms, the RO assigned his initial rating under 
the rating criteria for peripheral nerves, which is rated 
under the criteria for incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, DC 8520.

Under those criteria, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding DC 8510.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, moderate 
degree.  Id.

Under 38 DC 8520, a 20 percent evaluation may be assigned for 
moderate incomplete paralysis, and 40 percent for moderately 
severe incomplete paralysis.  A 60 percent evaluation is 
warranted for severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.

Complete paralysis warrants an 80 percent evaluation.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

In a December 2005 report, the veteran's private podiatrist, 
Dr. Bullard, noted decreased vibratory sensation to a C-128 
tuning fork bilaterally distal to the midtarsal joints, and 
an abnormal proprioception sensation to a 5.07 monofilament 
fiber, with no sensation evident in any of the digits or 
metatarsophalangeal joint areas distal to the midtarsal 
joints of either foot.

The February 2006 VA examination report notes the veteran 
telling the examiner that his symptoms were worse in cold 
weather, and his bilateral great toe pain was greatest in the 
left great toe.  The examiner noted the veteran's burning-
type pain and tingling as moderate.  Neurological examination 
of both lower extremities revealed dorsalis pedis and 
posterior tibial pulses as normal and ankle jerks of 1+ 
bilaterally.  Sensation to vibration and light touch on the 
sides of the lower extremities from the knee to the foot were 
normal.  There was decreased sensory function from the mid-
calf to the feet (stocking effect), with the worse deficit 
the closer to the feet and toes.  Muscle strength on ankle 
flexion was 5/5 bilaterally.  There was no muscle atrophy, no 
swollen joints, no pes planus, and no hammer or claw toe, or 
other toe flexion or extension deformity of either foot.  The 
examiner assessed the strength of the veteran's ligaments as 
normal.  Overall, the examiner noted that the severity of the 
veteran's peripheral neuropathy symptoms was moderate, as 
also were the clinical findings.

When compared to the symptoms of complete paralysis of the 
sciatic nerve, as required by the rating criteria, the 
findings on examinations, both Dr. Bullard's and VA's, 
clearly show the veteran's peripheral neuropathy to more 
nearly approximate a 20 percent rating for moderate 
incomplete paralysis than moderately severe incomplete 
paralysis.  38 C.F.R. § 4.7.  His primary symptom is 
decreased sensory function from mid-calf to the feet.  Thus, 
20 percent adequately compensates for the functional loss due 
to that pathology.

The Board finds no factual support in the findings on 
examination for a higher rating under the criteria for the 
external popliteal nerve, see 38 C.F.R. § 4.12a, DC 8521, as 
the examiner noted no significant pathology of the foot and 
toes, other than pain.  Thus, the Board finds that the 
preponderance of the probative evidence shows the veteran's 
bilateral peripheral neuropathy is appropriately rated at 20 
percent for each lower extremity, and that it has manifested 
at that rate throughout the entire rating period.  38 C.F.R. 
§§ 4.1, 4.7, 4.12a, DC 8520.

The veteran submitted additional medical evidence to the 
Board, for which he waived initial consideration and review 
by the RO, in the form of an August 2007 report from Dr. 
Bullard.  He merely advised that examination of the veteran 
revealed no changes in the veteran's feet since his December 
2005 report.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for higher ratings, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for cold injury residuals, 
right lower extremity, is denied.

Entitlement to an increased rating for cold injury residuals, 
left lower extremity, is denied.

Entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating higher than 20 percent for 
peripheral neuropathy of the left lower extremity is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


